Citation Nr: 1743511	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA).

3.  Entitlement to service connection for headaches, to include as secondary to psychiatric disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to a compensable for service-connected hearing loss. 

6.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Rita Gibson Rayford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In August 2016, the Veteran submitted a motion to advance his case on the Board's docket due to severe financial problems.  In support of that motion, he submitted copies of his Chapter 13 bankruptcy documents including copies of orders for the Veteran to pay monthly amounts of money to a trustee.  Thus, the Board finds sufficient evidence showing financial hardship, and grants the motion to advance the case on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disability, migraine headaches, and asthma; increased ratings for hearing loss and tinnitus; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A current sleep disorder, including obstructive sleep apnea, is not shown.


CONCLUSION OF LAW

Service connection for a sleep disorder, including obstructive sleep apnea, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim involving obstructive sleep apnea, VA's duty to notify was satisfied by February 2011, April 2011, and May 2011 letters.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, while the Board acknowledges that the Veteran has not been afforded an examination in conjunction with the present claim, the evidence in this matter does not establish a threshold requirement of service connection, thus obviating the need for further development.  Moreover, under such circumstances, VA is under no obligation to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

In the absence of proof of a current disability, however, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran's STRs are silent for complaints, treatment, diagnoses, or any mention of sleep disorders, let alone obstructive sleep apnea specifically.  Service examinations were normal in April and September 1979.  Critically, there is literally no medical evidence of a sleep disorder postservice.  The Board acknowledges that the Veteran has alleged that he has a sleep disorder which either began or worsened during his active duty training, and that such disability is related to stressful experiences and fears in service.  Unfortunately, he is not competent to diagnose a complex disability such as a sleep disorder or, more specifically, obstructive sleep apnea (which are typically confirmed by a detailed clinical testing such as a polysomnography).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, his own testimony or statements in this regard are not competent evidence of a current disability.  Although he indicated that his military discharge was a medical discharge due to his sleep disorder, his discharge documents do not reflect that he received a medical discharge.  Notably, his representative also indicated she was unaware of any current diagnosis for a sleep disorder.  Regardless, there is simply no competent medical evidence of a diagnosis for obstructive sleep apnea or any other sleep disorder.  Consequently, service connection for a sleep disorder is not warranted.  Brammer, 3 Vet. App. at 225 (1992).

Accordingly, the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply, and the appeal in that matter must be denied.  


ORDER

Service connection for a sleep disorder, to include obstructive sleep apnea, is denied.


REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct exhaustive development to verify ANY AND ALL periods of federalized military service qualifying for VA benefits other than his one verified period of active service in 1979 (as his available STRs include records from 1980), to include obtaining his complete personnel file and any other relevant documents.  The AOJ MUST DOCUMENT ITS FINDINGS for the record, listing each period of qualifying service found, the date ranges of such service, and the nature (active duty for training, inactive duty for training, active duty, etc.) of such service.

2. Then, the AOJ should conduct exhaustive development to obtain ALL OUTSTANDING STRs from ANY QUALIFYING PERIODS of federalized service identified pursuant to the development ordered above.  

3. The AOJ must document the efforts taken to comply with remand directive (1) and (2), above, for the record, as well as the reason for any unavailability of records sought.

4. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 

5. ONCE THE ABOVE DEVELOPMENT IS COMPLETED, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his alleged psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, ANY AND ALL psychiatric disability entities found.  The examiner must reconcile ANY (positive or negative) diagnostic findings with conflicting evidence in the record and comment on the inconsistency between the August 2011 VA examiner's diagnosis of only alcohol dependence and VA treatment records reflecting other psychiatric diagnoses, which are presumed to have been made by competent providers in accordance with the Diagnostic and Statistical Manual (DSM).  

b. For each psychiatric disability entity diagnosed, please opine as to whether such disability is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to the Veteran's military service during ANY AND ALL qualifying periods identified.  

The examiner should specifically consider and discuss, as necessary, the significance of mental health treatment received in July 1979; the August 2011 examiner's indication that situational stress in service "could well have activated some symptoms of depression and anxiety"; and the possibility that alcohol dependence manifested in part or wholly as a means of self-medicating comorbid psychiatric symptoms.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his headaches.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, all headache disability entities identified.  

b. For each headache disability diagnosed, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's military service, to include a documented bicycle accident in service, during which he alleges he hit his head.  
 
c. For each headache disability diagnosed, the examiner should also opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY a comorbid psychiatric disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his service-connected hearing loss and tinnitus.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the symptoms, pathology, and functional impairment caused by hearing loss and tinnitus in sufficient detail to allow for application of the relevant rating criteria.  AUDIOLOGICAL TESTING (i.e., puretone threshold and speech discrimination tests) MUST BE COMPLETED and the results MUST be documented in the examination report.  

The examiner must also comment on the expected impact that such disabilities have on the Veteran's ability to work, to include identifying the kinds of work (i.e., physical, sedentary, desk, phone, etc.) that would be precluded by such disabilities and those that would remain feasible despite them.

8. The AOJ should then arrange for any additional development indicated by the results of that ordered above to include, but not limited to, a respiratory diseases examination to determine the nature and likely etiology of his documented asthma (if other development suggests he experienced any related events or injuries during a qualifying period of service) OR further examination(s) or medical opinion(s) to determine functional impact of any disabilities determined to be service-connected on remand.

9. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The matters being remanded must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


